           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

 JEFFREY DUPRIEST AND                              )
 RACHEL GILMORE                                    )
                                                   )
                  Plaintiffs,                      )
                                                   )   Case No: 4:19CV00230 SWW
         v.                                        )
                                                   )
 ALLSTATE INSURANCE COMPANY,                       )
                                                   )
                  Defendant.                       )


    MEMORANDUM IN SUPPORT OF DEFENDANT ALLSTATE INSURANCE
  COMPANY’S MOTION TO DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT

        Defendant, ALLSTATE INSURANCE COMPANY. (“Allstate” or “Defendant”), through

its undersigned counsel, respectfully submits the following Memorandum in Support of its Motion

to Dismiss Plaintiffs’ Class Action Complaint pursuant to Rule 12(b)(6) and Rule 9(b) of the

Federal Rules of Civil Procedure.

                                         INTRODUCTION

        This putative class action arises out of two motor vehicle accidents that rendered Plaintiffs’

motor vehicles total losses. Plaintiffs allege that Allstate failed to pay the actual cash value of their

totaled vehicles based on its use of valuation reports obtained from CCC One Information Services,

Inc. which Allstate allegedly knew undervalued claims. Based upon this allegation, Plaintiffs

assert that Allstate’s practice of settling total vehicle claims violates Plaintiffs’ motor vehicle

insurance policies and Arkansas law. Plaintiffs assert four separate causes of action against

Allstate for alleged violation of the Arkansas Deceptive Trade Practices Act (“ADTPA”), fraud in

the inducement, bad faith and breach of contract. [D.E. 2]. Plaintiffs assert such claims on behalf

of themselves and all other Arkansas insureds whose total loss settlement was based on a CCC


LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
              Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 2 of 16



One Report. However, for the reasons set forth below, the only claim plead in the Complaint that

can possibly withstand Allstate’s Motion to Dismiss is for breach of contract filed solely by

Plaintiff Gilmore.

        Under well-settled law, Allstate is entitled to dismissal of Plaintiffs’ claims for alleged

violation of the ADTPA, fraud in the inducement and bad faith because Plaintiffs fail to plead the

requisite elements of each of these claims with the heightened specificity and particularity required

under Rule 9(b). Plaintiffs generally allege – without any specific facts – that Allstate’s use of

CCC violates Arkansas law and results in undervaluation of total loss vehicles. These conclusory

allegations fall woefully short of meeting the heightened pleading standard necessary to maintain

such claims.

        In addition, Plaintiffs’ ADTPA claims must be dismissed because they sound in contract,

and therefore, are outside the scope of the ADTPA. Moreover, the 2017 Amendment to the

ADTPA bars Plaintiffs’ attempt to maintain any claims on behalf of the putative class.

        Finally, each of Plaintiff DuPriest’s claims fail as a matter of law and must be dismissed.

Plaintiff DuPriest was not insured by Allstate and therefore has no standing to assert any claims

against it.

                             RELEVANT FACTUAL ALLEGATIONS

        A.        Procedural History

        On March 4, 2019, Plaintiffs filed suit against Allstate in the Circuit Court of the Sixth

Judicial Circuit, in and or Pulaski County, Arkansas, case no. 60CV-19-1235 (“Complaint”). On

April 4, 2019, Allstate timely removed this action to the United States District Court for the

Eastern District of Arkansas, Western Division, pursuant to 28 U.S.C. § § 1332(a) and 1453 of

the Class Action Fairness Act (“CAFA”). [D.E. 1].


                                                  2
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
               Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 3 of 16



          B.       Plaintiffs’ Complaint

          Plaintiffs filed their Complaint on behalf of themselves and a putative class of allegedly

similarly situated Allstate insureds whose total loss vehicles were settled based on a CCC

Report.

          Plaintiff Gilmore alleges that she was involved in a motor vehicle accident on November

16, 2016 and that Allstate declared her vehicle a total loss. [D.E. 2 at ¶ ¶ 9, 11 & 12]. Plaintiff

DuPriest similarly alleges that he was involved in a motor vehicle accident on October 6, 2016 and

Allstate allegedly declared his vehicle a total loss. [D.E. 2 at ¶ ¶ 8, 11 & 12]. While DuPriest

alleges he was insured under a motor vehicle insurance policy issued by Allstate, a review of

Allstate’s records reveals otherwise. At the time of his accident, DuPriest was insured by Allstate

Property and Casualty Insurance Company (“AP&C”). 1

          Plaintiffs contend that Allstate allegedly undervalued their total loss claims in violation of

their policies and Arkansas law. [D.E. 2 at ¶ ¶ 11-21]. More specifically, Plaintiffs allege that

Allstate utilizes a total loss valuation database and attendant software platform developed and

marketed by CCC One Information Services, Inc. (“CCC”), which generates a CCC One Report.

[D.E. 2 at ¶ 11]. According to Plaintiffs, Allstate’s use of CCC is improper because CCC is not a

qualified dealer or appraisal service located in Pulaski County, Arkansas, as allegedly required by

Ark. Ins. R. 43, § 10(a)(2)-(3). [D.E. 2 at ¶ 18]. Plaintiffs also allege that Allstate’s use of CCC

One Reports is an improper method for determining the actual cash value of total loss vehicles




1
  Attached as Exhibit 1 is a copy of Plaintiff DuPriest’s insurance policy with Allstate Property
and Casualty Insurance Company. In deciding a Rule 12 motion to dismiss, “documents
necessarily embraced by the complaint are not matters outside the pleading.” Gorog v. Best Buy
Co., Inc., 760 F.3d 787, 791 (8th Cir. 2014). In a case involving a contract, the court may examine
the contract documents in deciding a motion to dismiss. Stahl v. U.S. Dept. of Agric., 327 F.3d
697, 700 (8th Cir. 2003).
                                                  3
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 4 of 16



because CCC “systematically undervalues vehicles by making a series of arbitrary and

unexplained adjustments to the vehicles contained in the report. These adjustments serve to

immediately lower the cash price paid to covered parties.” [D.E. 2 at ¶ 15].

        Plaintiffs assert that “Allstate presented the CCC One Report to Plaintiffs as representing

the ‘actual cash value’ of their vehicles, and, based on the CCC One Report, Allstate paid to settle

the total loss claims.” [D.E. 2 at ¶ 12]. Plaintiffs contend that both vehicles “were worth more than

shown on the CCC One Report” and that the vehicles used for comparison in the CCC One Report

were not ‘in the local market’”. [D.E. 2 at ¶ 13]. Per Plaintiffs’ allegations, “Allstate paid ‘base

values’ of $3,657 to DuPriest. and $5,238 to Gilmore”. [D.E. 2 at ¶ ¶ 13-14]. Plaintiffs allege that

a vehicle of similar make, model, mileage and condition to DuPriest’s vehicle within the local

market was listed for $4,499. [D.E. 2 at ¶ 13]. Similarly, Plaintiffs allege that a vehicle of similar,

model, and mileage to Gilmore’s within the local market was listed for $5,495. [Id. at ¶ 14].

        Based on these allegations, Plaintiffs assert four causes of action on behalf of themselves

and a putative class of other allegedly similarly situated insureds: 1) violation of the Arkansas

Deceptive Trade Practices Act, 2) Fraud in the Inducement, 3) Bad Faith, and 4) Breach of

Contract. [D.E. 2 at ¶ ¶ 32-56]. Plaintiffs seek a declaration that Allstate’s use of the CCC One

Report to adjust first party insurance claims violates the policies and Arkansas law. [D.E. 2 at

¶ 59(d)]. Plaintiffs also seek monetary damages “in an amount equal to the difference between the

amount paid to settle total loss claims and the actual cash value of their vehicle computed as

required by Arkansas law” as well as punitive damages, and attorneys’ fees. [D.E. 2 at ¶ 59].

                                    STANDARD OF REVIEW

        Plaintiffs’ Complaint must be dismissed for failure to state a claim upon which relief can

be granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure. A complaint must set


                                                  4
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 5 of 16



forth “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2).      The Rule 8(a)(2) pleading standard, however “demands more than an

unadorned, the –defendant-unlawfully-harmed-me-accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)(citing Bell Atl. Corp. v Twombly, 550 U.S. 544, 555 (2007)). A pleading that offers

“labels and conclusions” and/or a “formulaic recitation of the elements of a cause of action” does

not suffice. Twombly, 550 U.S. at 555. Indeed, such conclusory allegations under the guise of

“facts” may be disregarded entirely when a court assesses the sufficiency of a complaint. See Vang

v. PNC Mortg., Inc., 517 Fed. Appx. 523, 525-26 (8th Cir. 2013).

        To survive a motion to dismiss pursuant to Rule 12(b)(6), “‘a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face’

and include ‘factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Elmore v. Harbor Freight Tools USA, Inc., 844

F.3d 764, 766 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). The requirement of plausibility

“asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556).

        Additionally, because Plaintiffs first three causes of action are all subject to the heightened

pleading standard of Rule 9(b), they must be plead with particularity. Specifically, to withstand a

motion to dismiss, the complaint must allege “such matters as the time, place, and contents of false

representations, as well as the identity of the person making the misrepresentation and what was

obtained or given up thereby.” Drobnak v. Anderson Corp., 561 F.3d 778, 783 (8th Cir. 2009). A

complaint that fails to state the “who, what, where, when, and how of the alleged fraud” does not

satisfy Rule 9(b)'s heightened pleading standard and must be dismissed. Id.




                                                  5
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
              Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 6 of 16



                                                  ARGUMENT

I.    Plaintiffs Fail to Plead the Requisite Elements of Their Claims For Violation of the
Arkansas Deceptive Trade Practices Act, Fraud in the Inducement and Bad Faith With the
Heightened Specificity and Particularity Required Under 9(b).

         A.       Plaintiffs’ ADTPA Claim Must Be Dismissed

         Plaintiffs’ claim for violation of the ADTPA fails for lack of particularity and sustaining

the claims as pled is contrary to Eighth Circuit law. As a threshold matter, the ADTPA “exists to

protect consumers of goods and services” in Arkansas and makes unlawful a list of nine specific

trade practices. See Illumination Station, Inc. v. Cook, 2007 WL 4166215, at *2 (W.D. Ark. 2007);

see also Ark. Code Ann. § 4-88-107(a)(1)-(9). In addition to these specific trade practices, the

ADTPA includes a “catch-all provision prohibiting ‘[e]ngaging in any other unconscionable, false,

or deceptive act or practice in business, commerce, or trade’.” Universal Coop., Inc. v. AAC Flying

Serv., Inc., 710 F.3d 790, 795 (8th Cir. 2013); Ark. Code Ann. § 4-88-107(a)(10).

         In Count I of the Complaint, Plaintiffs allege that Allstate violated the ADTPA by engaging

“in an unconscionable, false, or deceptive act or practice in business, commerce, or trade” when

using the CCC One Reports to settle Plaintiffs’ and the putative class’ total loss vehicle claims. 2

[D.E. 2 at ¶ 35]. Plaintiffs do not, however, specify which of the trade practices enumerated in

the ADTPA they claim Allstate allegedly violated. Instead, Plaintiffs attempt to invoke the catch-

all provision by summarily stating that Allstate’s practice in settling total loss claims is an

unconscionable, false, or deceptive act or practice. Plaintiffs’ pleading is therefore deficient.

         In considering the language of the catch-all provision, the Eighth Circuit has held that

merely pleading the catch-all provision – without some connection to the specific prohibitions


2
  Count I is entitled “Arkansas Deceptive Trade Practices Act” and appears to attempt to allege a violation of the
ADTPA by reference to the name of the act and using the quoted language in its allegations that is consistent with
Ark. Code Ann. § 4-88-107(a)(10). Beyond this Plaintiffs’ fail to properly cite or reference the actual statute anywhere
in their Complaint, much less the specific section of the ADTPA which Allstate is alleged to have violated.
                                                           6
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 7 of 16



enumerated in the Act – fails to state a viable claim under the ADTPA. Universal Coop., Inc., 710

F.3d at 795. The Eighth Circuit explained that there is no basis to “convert the relatively nuanced

phrase chosen by the [Arkansas] legislature for the catch-all provision -- “unconscionable, false,

or deceptive” – into a general reference to any unlawful conduct” that could give rise to an ADTPA

claim. Id.; see also Rose v. Ark. State Plant Bd., 363 Ark. 281 (Ark. 2005)(stating that a statute

must be construed based on “the ordinary meaning of the language used ... so that no word is left

void, superfluous or insignificant, and ... [to] give meaning and effect to every word in the statute”).

Moreover, the Eighth Circuit stated to hold otherwise would violate the Arkansas Supreme Court’s

pronouncement of statutory construction: that “[w]hen general words follow specific words in a

statutory enumeration the general words are construed to embrace only objects similar in nature to

those objects enumerated by the preceding specific words.” Id. at 795 (citing Hanley v. Ark. State

Claims Comm'n, 333 Ark. 159 (1998). Notably, Section 4–88–107(a)(1)-(9) of the Act includes

specific prohibitions which each involve false representation, fraud, or the improper use of

economic leverage in a trade transaction. Therefore, in accordance with this principle, the Eighth

Circuit held the catch-all provision only reaches similar instances of false representation, fraud, or

the improper use of economic leverage in a trade transaction, 3”Universal Coop., Inc., 710 F.3d at

796, which indisputably is not at issue here.

        To state a claim under the catch-all provision of the ADTPA, Plaintiffs must plead facts

demonstrating: “(1) a deceptive consumer oriented act or practice, which is misleading in a

material respect, and (2) injury resulting from such act.” Skalla v. Canepari, 2013 Ark. 415, 14

(2013); see also Ark. Code Ann. § 4-88-113(f). Because the catch-all provision has been



3
 The term “unconscionable” in subsection (10) has been interpreted by the Arkansas Supreme Court to correspond to
acts in the nature of an improper use of economic leverage in a trade transaction. See Baptist Health v. Murphy, 365
Ark. 115 (Ark. 2006).
                                                         7
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 8 of 16



interpreted to prohibit instances of false representation, fraud or improper use of economic

leverage, ADTPA claims are subject to heightened pleading requirements and must be pled with

the particularity required under Fed. R. Civ. P. 9(b) to survive a motion to dismiss. Dickinson v.

SunTrust Mortgage, Inc., 2015 WL 1868827, *1 (E.D. Ark. 2015) (“Additionally, to survive a

motion to dismiss, ADTPA claims must be pled with the particularity required under Federal Rule

of Civil Procedure 9(b).”). As the Eighth Circuit has explained: “We interpret this rule in harmony

with the principles of notice pleading, and to satisfy it, the complaint must allege such matters as

the time, place, and contents of false representations, as well as the identity of the person making

the misrepresentation and what was obtained or given up thereby.” Star City Sch. Dist. v. ACI

Bldg. Sys., LLC, 844 F.3d 1011, 1016 (8th Cir. 2017). “Put another way, the complaint must

identify the ‘who, what, where, when, and how’ of the alleged fraud.” United States ex rel. Joshi

v. St. Luke's Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006). See, e.g., Jarrett v. Panasonic Corp.

of N. Am., 8 F. Supp. 3d 1074, 1085 (E.D. Ark. 2013) (dismissing a ADTPA claim because the

Complaint failed to “plead facts demonstrating each Defendant's respective knowledge and

purposeful concealment of any alleged defects, who knew about them and when they occurred,

where the omissions should have appeared, or how the allegedly omitted facts made any

representations misleading.”).

        The allegations set forth in Plaintiffs’ Complaint fall woefully short of this pleading

requirement. The Complaint generally alleges that Allstate’s use of the CCC One Report to value

total loss claims violated its contracts with its insureds and Arkansas law because it did not comport

with the requirements of Arkansas law. Beyond alleging that Allstate’s practice may have deviated

from the requirements of Arkansas law, Plaintiffs fail to allege any specific instances of fraudulent

conduct. Rather, Plaintiffs set forth only conclusory allegations that the CCC One Report


                                                  8
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
            Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 9 of 16



systematically undervalued actual cash values; that Allstate falsely represented that the valuations

generated by CCC represented actual cash values of Plaintiffs and putative class members total

loss vehicles; and that Allstate used the reports to coerce Plaintiffs and putative class members into

settling their total loss claims for less than they should have. Plaintiffs’ Complaint is wholly

devoid of any real facts to support these bare conclusory allegations. For example, Plaintiffs do

not identify the source Allstate should have used to value their total loss vehicles, nor do they even

allege the amount Allstate should have allegedly paid them. Moreover, the Complaint fails to

allege the “who, what, when, where and how” of any false representation or fraudulent transaction

as required. Given the heightened pleading standards required for ADTPA claims, Plaintiffs’

claims should be dismissed.

         Additionally, Plaintiffs fail to plead that they relied on any purported false representations

or fraudulent conduct by Allstate in settling their total loss vehicle claims. The statute in effect at

the time of the alleged wrongful conduct by Allstate provided a private right of action for “[a]ny

person who suffers actual damage or injury as a result of an offense or violation.” Ark. Code.

Ann.§ 4-88-113(f)(2011). 4 The Eighth Circuit recently noted that “Arkansas courts have not

addressed whether reliance is required under this statute.” Apex Oil Company, Inc. v. Jones

Stephens Corp., 881 F.3d 658, 662 (8th Cir. 2018) (citing Philip Morris Cos. v. Miner, 2015 Ark.

73 (2015)). However, the Eighth Circuit opined that the “better view is that reliance is an element

of the claim,” explaining as follows: “[A] plaintiff must prove that it suffered damage ‘as a result




4
 The ADTPA was amended in 2017 to provide a private cause of action for “[a] person who suffers an actual financial
loss as a result of his or her reliance on the use of a practice declared unlawful” by the ADTPA. Ark. Code Ann. § 4-
88-113(f)(1)(A)(2017)(emphasis added). The Eighth Circuit has stated that despite the fact that this language was not
expressly included in the earlier statute, “the more natural reading of the former text required proof of reliance. The
amendment is better viewed as a clarification.” Apex Oil Company, Inc., 881 F.3d at 663.
                                                          9
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
          Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 10 of 16



of’ a violation of the Act; in other words, the defendant’s deceptive trade practice must have caused

the damage. Causation, in turn, is not possible without reliance.” Id. at 662.

        Here, Plaintiffs fail to plead any allegation that they reasonably relied on a specific false

representation or fraudulent act by Allstate. Accordingly, Plaintiffs’ claim as plead fails and must

be dismissed.

        B.       Plaintiffs’ Fraud Claim Must Be Dismissed

        Similar to their ADTPA claim, Plaintiffs’ fraud claim also falls short of the heightened

pleading standards of Rule 9(b). Plaintiffs have not plead their fraud claim with the required

particularity. In Arkansas, fraud consists of (1) a false representation of material fact; (2)

knowledge that the representation is false or that there is insufficient information upon which to

make the representation; (3) intent to induce action or inaction in reliance upon the representation;

(4) justifiable reliance on the representation; and (5) resulting damage. Brennan v. Wadlow, 372

Ark. 50, 54 (Ark. 2008).

        As discussed above, Rule 9(b) of the Federal Rules of Civil Procedure requires the

circumstances of the alleged fraud to be pled with particularity. A complaint must allege “such

matters as the time, place, and contents of false representations, as well as the identity of the person

making the misrepresentation and what was obtained or given up thereby.” Drobnak v. Anderson

Corp., 561 F.3d 778, 783 (8th Cir. 2009). A complaint that fails to state the “who, what, where,

when, and how of the alleged fraud” does not satisfy Rule 9(b)'s heightened pleading standard. Id.

        Plaintiffs’ fraud claim, like their ADTPA claim, fails to meet these heightened pleading

standards. Plaintiffs set forth only conclusory allegations that the CCC One Report systematically

undervalued actual cash values; that Allstate falsely represented the amounts in the CCC One

Reports represented actual cash values of Plaintiffs and putative class members total loss vehicles;


                                                  10
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
          Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 11 of 16



and that Allstate used the reports to coerce Plaintiffs and putative class members into settling their

total loss claims for less than they should have. These allegations are nothing more than a dressed

up breach of contract claim that Allstate undervalued plaintiffs’ total loss vehicles claims. The

Complaint fails to allege the “who, what, when, where and how” of any false representation or

fraudulent transaction as required. Nowhere in the Complaint do Plaintiffs’ allege the amount

Allstate purportedly should have paid them for their total loss vehicles nor do they allege they

relied on Allstate’s alleged misrepresentations or that they were somehow misled by Allstate’s

alleged misrepresentations. Given the heightened pleading standards required for fraud claims,

the Plaintiffs’ claim should be dismissed.

        C.       Plaintiffs’ Bad Faith Claim Must Be Dismissed

        Indeed, for these same reasons, Plaintiffs’ bad faith claim should be dismissed. In Count

III of the Complaint, Plaintiffs allege as follows:

                47. Allstate acted in bad faith to avoid liability under its policy issued to
        Plaintiffs. Allstate knew that its method of settling total loss claims violated
        Arkansas law and would result in a lower payment to Plaintiffs than if Allstate
        would have obtained a quotation from a qualified local dealer or appraiser. Despite
        this knowledge, Allstate fraudulently presented the CCC One Report to Plaintiffs
        as representing the “actual cash value” of their vehicles.

[D.E. 2 at ¶ 47]. Plaintiffs’ bad faith count centers around what they claim was fraudulent conduct

by Allstate. While Count III is styled as a claim of bad faith, as set forth above, the claim is

premised on alleged fraud and therefore sounds in fraud.

        Courts have extended the heightened pleading requirement of Rule 9(b) to not only claims

of fraud, but also claims sounding in fraud. Indeed, the Eighth Circuit has explained that “any

allegations in the nature of fraud or misrepresentation would have to have been pled with

particularity.” Universal Coop., Inc., 710 F.3d at 796 n.5 (emphasis added); see also Craig v.

Twinings N. Am., Inc., 2015 WL 505867, at *2 (W.D. Ark. Feb. 5, 2015) (“Claims sounding in

                                                 11
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
          Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 12 of 16



fraud or mistake must additionally comply with the heightened pleading requirements of

Fed.R.Civ.P. 9(b) by pleading with particularity the circumstances surrounding the fraud or

mistake.”) (emphasis added). As one court explained, “[b]y its terms, Rule 9(b) applies to all

averments of fraud. This wording is cast in terms of the conduct alleged, and is not limited to

allegations styled or denominated as fraud or expressed in terms of the constituent elements of a

fraud cause of action.” Levy v. Young Adult Inst., Inc., 103 F. Supp. 3d 426, 442 (S.D.N.Y. 2015).

Thus, as a general rule, “a non-fraud claim will sound in fraud if the claim arose out of events that

the pleading describes in terms of fraud or the pleading includes a claim based on fraud, and the

non-fraud claim incorporates the fraud allegations.” Id.

        That is exactly the case here. While plead as a separate count, plaintiffs’ bad faith claim

arises out of and is based on the same alleged fraudulent conduct allegedly committed by Allstate

in settling plaintiffs’ total loss claims. It therefore indisputably sounds in fraud. And like

Plaintiffs’ other claims, their bad faith claim fails to meet the heightened pleading standard of Rule

9(b). Accordingly, Count III must be dismissed.

II.     Plaintiffs’ ADTPA Sounds in Contract and Is Outside the Scope of the Act

        Beyond the pleading deficiencies of Plaintiffs’ ADTPA claim set forth above, Plaintiffs’

ADTPA claim should also be dismissed because a claim that sounds in contract cannot ordinarily

give rise to a claim under the ADTPA. It is well settled that under Arkansas law a claim sounding

in contract is outside of the scope of the ADTPA. See CEI Eng’g Assocs. v. Elder Constr. Co, 2009

Ark. App. 259, at 10 (Ark. 2009)(stating “[w]hen the performance of a duty under a contract is

contemplated, the nonperformance of that duty is most typically known as a breach,” not an

ADTPA violation.). In CEI, for example, the plaintiff asserted an ADTPA claim based on

defendant’s allegedly false claims regarding its ability to perform under a construction contract.


                                                 12
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
          Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 13 of 16



The court concluded, however, that notwithstanding the plaintiff’s use of terms like “deceptive”

and “unconscionable” to describe defendant’s conduct, plaintiff’s claims “represent[ed] nothing

more than [plaintiff’s] dissatisfaction with how CEI set out to fulfill its obligations under the

agreement and with the untimeliness of CEI’s performance.” Id. at 10. And that accordingly,

plaintiff’s claim sounded in contract and did not rise to the level of violating the ADTPA.

        The same can be said here.           Although Plaintiffs allege Allstate engaged in an

“unconscionable, false or deceptive act,” the crux of their claim relates to how Allstate determined

actual cash value to settle Plaintiffs’ total loss claims in order to fulfill its obligations under the

insurance contracts. As the courts have made clear, such “ordinary breach of contract claims do

not rise to the level of violating the ADTPA.” Id. at 11; see also B&B Hardware, Inc. v. Fastenal

Co., 688 F.3d 917, 922 (8th Cir. 2012)(finding that even claims incidental to breach of contract do

not qualify as an ADTPA violation). Accordingly, Plaintiffs’ ADTPA claim must be dismissed.

III.    Plaintiffs Cannot Pursue a Claim Under the ADTPA on Behalf of a Putative Class.

        Plaintiffs’ class claims under the ADTPA fail as a matter of law. Effective August 1, 2017,

the Arkansas legislature amended the ADTPA. The current statute prohibits an individual from

bringing a class-action claim under the ADTPA “unless the claim is being asserted for a violation

of the Arkansas Constitution.” Ark. Code Ann. § 4-88-113(f)(1)(B). It is beyond dispute Plaintiffs

are not asserting a constitutional violation and are therefore bound by the Amendment’s

prohibition. Plaintiffs indisputably filed this action after the Amendment went into effect.

        Plaintiffs will likely rely on the Western District’s decision in Mounce v. CHSPSC, LLC,

2017 WL 4392048, at *7 (W.D. Ark. Sept. 29, 2017) to argue that dismissal of their class claims

is not required. Such reliance is misplaced. As an initial matter, Mounce is not binding on this

Court. More importantly, Mounce is wrong. The Mounce court incorrectly interpreted the United


                                                  13
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 14 of 16



State Supreme Court’s decision in Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co.,

559 U.S. 393 (2010) and failed to recognize an important distinction between the New York law

the Supreme Court scrutinized in Shady Grove and the ADTPA in question here.

         In Shady Grove, the Supreme Court considered whether a New York law that prohibits

class actions in suits seeking penalties or statutory minimum damages precluded a federal district

court from exercising diversity jurisdiction over a class action under Fed. R. Civ. P. 23. A majority

of the Court concluded that the plaintiff’s suit could proceed as a class action. Writing for the

plurality, Justice Scalia noted that the (1) the New York law purported to govern procedure; (2)

federal procedural rules apply in federal courts; and (3) where state laws conflict with Rule 23,

Rule 23 governs, as it “provides a one-size-fits-all formula for deciding the class-action question.”

Id. Nevertheless, the proposition that Rule 23 may be applied “in all jurisdictions, with respect to

all claims, regardless of its incidental effect upon state created rights,” id. at 1444 (Scalia, J.,

plurality), failed to command a majority of the Court and therefore is not the law. Justice Stevens,

concurring in part and concurring in the judgment, cast the deciding vote on which the Court’s

majority depended. He found that the New York law at issue embodied a procedural rule that is

not part of New York’s substantive law and was therefore supplanted by Rule 23. Id. at 1448

(Stevens, J., concurring). Under his opinion, “[w]hen a federal rule appears to abridge, enlarge, or

modify a substantive right, federal courts must consider whether the rule can reasonably be

interpreted to avoid that impermissible result.” Id. at 1452. “[W]hen such a ‘saving’ construction

is not possible . . . , federal courts cannot apply the rule.” Id. (citations omitted). Thus, where a

state law is substantive, as the ADTPA clearly is, its prohibition against class actions remains in

force after Shady Grove. 5


5
 Under the “narrowest grounds test,” the Supreme Court has held that “[w]hen a fragmented Court decides a case
and no single rationale explaining the result enjoys the assent of five Justices, ‘the holding of the Court may be
                                                         14
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
           Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 15 of 16



         Under the narrowest holding of Shady Grove, which this Court is bound to follow,

Plaintiffs cannot maintain a class action under Rule 23 because its application would “abridge,

enlarge, or modify” the substantive rights and remedies created by the ADTPA, thereby violating

the Rules Enabling Act. Unlike the New York law at issue in Shady Grove which governed the

prerequisites for class actions generally, the ADTPA exists to protect the rights of and creates a

remedy for consumers of goods and services who have been subjected to unfair and deceptive

trade practices and acts. The Arkansas legislature decided, however, that consumers can only sue

under the ADTPA for their own actual financial loss and are prohibited from doing so on behalf

of a putative class. Reason being, the Attorney General retains the right to bring a lawsuit on

behalf of all Arkansans under the ADTPA Thus, the Act’s prohibition against private plaintiff

class actions is part and parcel of the substantive rights that the ADTPA was designed to protect

and therefore cannot be understood as merely procedural. Accordingly, Plaintiffs’ class claims

must be dismissed.

IV.      Plaintiff Jeffrey DuPriest Lacks Standing to Assert Any Claims Against Allstate

         Plaintiff DuPriest lacks standing to assert any claims made in the Complaint.                            The

requirements of Article III standing are well settled: a plaintiff must show “(1) an injury in fact,

(2) a sufficient causal connection between the injury and the conduct complained of, and (3) a

likelihood that the injury will be redressed by a favorable decision.” Susan B. Anthony List v.

Driehaus, 134 S.Ct. 2334, 2341, (2014). Here, DuPriest lacks standing because there is no

sufficient causal connection between the injury he complains of and the unlawful conduct he

alleges against Allstate.



viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds . . . .’”
Marks v. United States, 430 U.S. 188, 193 (1977) Justice Stevens’s concurring opinion is “more narrow than the
plurality’s and therefore constitutes the holding of the Court.” Lurie v. Wittner, 228 F.3d 113, 130 (2d Cir. 2000).
                                                          15
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
             Case 4:19-cv-00230-JM Document 11 Filed 05/03/19 Page 16 of 16



           DuPriest claims that at all relevant times to the Complaint, he had a motor vehicle insurance

policy with Allstate and that Allstate adjusted and settled his total loss claim. [D.E. 2 at ¶ 3].

DuPriest’s contentions are incorrect. DuPriest was not insured by Allstate but rather was insured

by AP&C at all relevant times, and AP&C, - not Allstate- adjusted and settled his total loss claim.6

Consequently, DuPriest does not have standing to bring any of the four claims alleged against

Allstate, and therefore all of his claims must be dismissed with prejudice.

                                            CONCLUSION

           Based on the foregoing reasons, Allstate respectfully requests this Court enter an Order

dismissing all causes of action asserted by Plaintiff DuPriest with prejudice, dismissing Counts I,

II, and III of Plaintiffs’ Class Action Complaint also with prejudice, and striking Plaintiffs’ Class

Claims under the ADTPA.

                                                 Respectfully submitted,

                                                 Kevin A. Crass, ABA #84029
                                                 Friday, Eldredge & Clark, LLP
                                                 400 West Capitol Avenue, Suite 2000
                                                 Little Rock, Arkansas 72201-3493
                                                 crass@fridayfirm.com

                                                 Peter J. Valeta, Esq. (Admitted Pro Hac Vice)
                                                 Wendy Enerson, Esq. (Admitted Pro Hac Vice)
                                                 COZEN O’CONNOR
                                                 123 N Upper Wacker Dr. Suite 1800
                                                 Chicago, IL 60606
                                                 Telephone: (312) 474-7895
                                                 Facsimile: (312) 878-2022
                                                 Email: pvaleta@cozen.com
                                                 Email: wenerson@cozen.com

                                                 Attorneys for Defendant Allstate Insurance
                                                 Company




6
    See DuPriest Policy, Exh. 1.
                                                    16
LEGAL\40967349\2
FEC\13544\0013\7015682.v1-5/3/19
